          Case 3:19-cv-01672-JFS Document 16 Filed 11/19/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


VIOLET EMMA PETERS,

                                         CIVIL ACTION NO. 3:19-cv-01672
                      Plaintiff,

               v.                        (SAPORITO, M.J.)

ANDREW SAUL, Commissioner of
Social Security,


                     Defendant.

                                    ORDER

      AND NOW, this 19th day of November, 2020, in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.



                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge
Dated: November 19, 2020
